 6:17-cv-00289-SPS Document 238 Filed in ED/OK on 02/05/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

JEANNE BENNETT, Administrator of the )
Estate of Michael Manos, Deceased,   )
                                     )         Case No. 17-CV-289-SPS
        Plaintiff,                   )
                                     )
v.                                   )         ATTORNEY LIEN CLAIMED
                                     )
CARTER COUNTY BOARD OF               )
COUNTY COMMISSIONERS; et al.,        )
                                     )
        Defendant.                   )

                    ATTORNEY’S LIEN FOR FEES AND COSTS

          COMES NOW Donald E. Smolen, II and the law firm of Smolen Law, PLLC, and

pursuant to OKLA. STAT. Tit. 5, sections 6 and 7, advises all parties hereto of the

attorney lien asserted for services rendered and costs expended in the above-referenced

matter.

                                           Respectfully submitted,




                                           /s/ Donald E. Smolen, II
                                           Donald E. Smolen, II (OBA# 19944)
                                           611 S. Detroit Ave.
                                           Tulsa, OK 74120
                                           don@smolen.law
                                           (918) 777-4529 (Phone)
                                           (918) 890-4529 (Fax)
                                           www.smolen.law
 6:17-cv-00289-SPS Document 238 Filed in ED/OK on 02/05/19 Page 2 of 2



                          CERTIFICATE OF MAILING

        I, the undersigned, hereby certify that on the 5th day of February, 2019, I
electronically transmitted the foregoing document to the Clerk of the Court using the
ECF System for filing and transmittal of a Notice of Electronic Filing to all ECF
registrants who have appeared in this case.



                                          /s/ Donald E. Smolen, II_______________
                                          Donald E. Smolen, II
